
	

114 S2930 IS: Limiting Contributions to the United Nations and Affiliated Organizations that Accord the Palestine Liberation Organization the Same Standing as Member States Act
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2930
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2016
			Mr. Vitter (for himself, Mr. Barrasso, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure that Federal funding for the United Nations Framework Convention on Climate Change
			 complies with applicable statutory limitations.
	
	
		1.Short title
 This Act may be cited as the Limiting Contributions to the United Nations and Affiliated Organizations that Accord the Palestine Liberation Organization the Same Standing as Member States Act.
 2.Funding limitationThe Secretary of State shall ensure that the use of any Federal funding to support the United Nations Framework Convention on Climate Change, including the Green Climate Fund, complies with applicable Federal law, including—
 (1)section 8 of the United Nations Participation Act of 1945 (22 U.S.C. 287e); (2)section 414 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246); and
 (3)section 410 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236).
			
